Citation Nr: 1534472	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a separate initial rating in excess of 10 percent for impairment of sphincter control.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, and Kilpatrick, Attorneys at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and Y. G.  


ATTORNEY FOR THE BOARD

J. Seay, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2010, the Veteran testified during a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In a July 2014 decision, the Board denied the issue of entitlement to a disability rating in excess of 30 percent for ulcerative colitis status-post colectomy, proctectomy, J-pouch, ileostomy, and rectal anastomosis and remanded the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) for additional development.  The Board also granted a separate initial rating of 10 percent for impairment of sphincter control, rated under 38 C.F.R. § 4.114, Diagnostic Code 7332.  The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a Joint Motion for Partial Remand.  The issue of entitlement to a rating in excess of 30 percent for ulcerative colitis status-post colectomy, proctectomy, J-pouch, ileostomy, and rectal anastomosis was not appealed by the Veteran, and this portion of the Board's July 2014 decision remains undisturbed.  The July 2014 decision was vacated with respect to the assignment of a 10 percent rating for impairment of sphincter control.  The issue has been returned to the Board for review.  

The issue of entitlement to a TDIU was remanded by the Board in July 2014.  The Veteran's attorney submitted new evidence relevant to the issue of entitlement to a TDIU.  The issue has not been certified or otherwise prepared for appellate review.  The Board must defer adjudication of the issue at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

A new VA examination is needed to determine the impairment associated with the separate rating, specifically to determine whether the ulcerative colitis results in occasional involuntary bowel movements necessitating wearing of a pad.  
 
Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Eastern Colorado VA Healthcare System.  

2.  Schedule the Veteran for a VA examination to address the current nature and severity of the Veteran's service-connected impairment of sphincter control.  The examiner must address the manifestations of impairment of sphincter control, if any, to include whether the impairment is slight, extensive, or complete.  The examiner must state whether the Veteran has involuntary bowel movement, and if so, whether the movements necessitate the use of a pad.

3.  After completing the above and any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the claims file is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
N. Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

